Citation Nr: 0011667	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-30 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Phoenix, 
Arizona

THE ISSUE

Entitlement to a compensable initial rating for irritable 
bowel syndrome.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 
noncompensable initial rating, for irritable bowel syndrome.  
He filed a May 1996 notice of disagreement, initiating an 
appeal of this assigned disability rating.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks a compensable initial rating for irritable 
bowel syndrome.  He was originally denied service connection 
in September 1996 for a gastrointestinal disability, 
described as lactose intolerance by the RO, and he filed a 
February 1996 notice of disagreement in response to this 
decision.  The next month, the RO reconsidered the issue and 
determined service connection was warranted for irritable 
bowel syndrome; a noncompensable rating was assigned.  In 
informing the veteran of this decision, it also correctly 
informed him that this award of service connection fully 
resolved his appeal of that issue.  See Henderson v. West, 11 
Vet. App. 245, 246-47 (1998); Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  



Thereafter, the veteran filed a May 1996 VA Form 9 objecting 
to the assigned noncompensable initial rating for his 
irritable bowel syndrome; this VA Form 9 is accepted by the 
Board as a timely notice of disagreement arising from the 
March 1996 rating decision awarding service connection for 
this disability.  See 38 U.S.C.A. § 7105(b)(2) (West 1991); 
38 C.F.R. § 20.201 (1999).  The RO then issued a February 
1997 statement of the case, which was incorrectly titled a 
supplemental statement of the case, and informed the veteran 
of the need to submit a substantive appeal before a case can 
be prepared for the Board.  

The RO's February 1997 statement of the case also failed to 
include a proper citation to the pertinent laws and 
regulations regarding the veteran's claim.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991); 38 C.F.R. §§ 19.29, 19.30 (1999).  
The proper remedy to this procedural defect is a remand by 
the Board for the issuance of an adequate statement of the 
case.  Following the issuance of an adequate statement of the 
case, the appellant may complete his appeal of the issue of 
entitlement to a compensable initial rating for irritable 
bowel syndrome.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 20.202; see Fenderson v. West, 12 Vet. App. 119, 
131-32 (1999).  The statutory time limit for the veteran to 
file his substantive appeal will be tolled until he is 
provided an adequate statement of the case.  Thereafter, he 
will have 60 days to file a substantive appeal in order to 
perfect his appeal.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 20.302(b) (1999).  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

The veteran, having filed a timely notice 
of disagreement regarding assignment of a 
noncompensable initial rating for his 
service connected irritable bowel 
syndrome, must be afforded a complete 
statement of the case, containing all 
applicable laws and regulations regarding 
this issue, along with an explanation of 
all adjudicatory actions taken with 
regard to the claim.  He should also be 
informed of the necessary steps required 
to perfect his appeal.  

Thereafter, the case should be returned to the Board, if a 
timely substantive appeal is filed by the veteran, perfecting 
an appeal.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




